


 
April 16, 2007
EXHIBIT 10.4





Mr. Raymond J. Smith
22301 Fairview Bend
Bonita Springs, FL 34135


Dear Mr. Smith:


The purpose of this letter is to confirm the terms of your employment
relationship with Lakeland Industries, Inc.


 
1.
THE PARTIES



This is an Agreement between Raymond J. Smith, 22301 Fairview Bend, Bonita
Springs, Florida (hereinafter referred to as “you”) and Lakeland Industries.
Inc., a Delaware corporation, with a principal place of business located at
701-7 Koehler Avenue, Ronkonkoma, NY 11779-7410 (hereinafter the “Company”).


 
2.
TERM



The term of the Agreement shall be for a 2 year period from May 1, 2007 through
and including April 30, 2009.


 
3.
SCOPE OF SERVICES



As Chairman of the Board of Lakeland Industries, Inc., you shall provide advice
and guidance concerning the Company’s business, operations and/or customers.
From time-to-time, you may be asked to meet with key customers of the Company in
order to help maintain and/or enhance the Company’s relationship with such
customers. You shall devote whatever time is necessary to the performance of
these duties and shall act to the best of your ability in doing so. You shall
also act to further the best interests, and enhance the reputation, of the
Company.


 
4.
COMPENSATION



As full compensation for your services, you shall receive the following from the
Company:


 
(a)
A base annual salary of $250,000, payable bi-weekly (the “Base Salary”); and



 
(b)
Reimbursements for any reasonable expenses incurred by you in your fulfillment
of the duties as the Chairman of the Board; and



 
(c)
Participation, if and when eligible, in the Company’s pension plan, profit
sharing plan, medical and disability plans, stock appreciation rights plan,
stock option plans and/or ESOP. 401(k) plans when any such plans become
effective; and


 
 

--------------------------------------------------------------------------------

 



 
(d)
A term group life insurance policy insuring your life, the beneficiary of whom
shall be designated by you, with a face amount of no less than $500,000.00,
provided you meet the insurance company’s reasonable medical qualifications; and



 
(e)
An automobile allowance of $835.00 per month, subject to on-going review and
discretion of the Company; and



 
(f)
Reimbursement for any dues and expenses incurred by you that are necessary and
proper in the conduct of the Company’s business.



5.
NON-COMPETITION/SOLICITATION/CONFIDENTIALITY



During your employment with the Company and for one year thereafter, you shall
not, either directly or indirectly, as an agent, employee, partner, stockholder,
director, investor or otherwise, engage in any business in competition with the
business activities of the Company within the Company’s market area(s).  You
shall also abide by the Code of Ethics Agreement and other Corporate Governance
Rules.  You shall disclose prior to the execution of this Agreement (or later on
as the case may be) all business relationships you presently have or contemplate
entering into or enter into in the future that might affect your
responsibilities or loyalties to the Company.


During the term of your employment and for one year thereafter, you shall not,
directly or indirectly, hire, offer to hire or otherwise solicit the employment
of any employee of the Company on behalf of yourself or any other business or
entity that competes with the business activities engaged in by the Company
within the Company’s market area(s).


Except as may be required to perform your duties on behalf of the Company, you
agree that during your employment and for a period of one year thereafter, you
shall not, directly or indirectly, solicit, service, or accept business from, on
your own behalf or on behalf of any other business or entity, any customers or
potential customers of the Company with whom you had contact during your
employment or about whom you acquired confidential information during your
employment.


Except as required in your duties to the Company, you shall not at any time
during or after your employment, directly or indirectly, use or disclose any
confidential or proprietary information relating to the Company or its business
or customers which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large.


In the event that any of the provisions in this paragraph 5 shall ever be
adjudicated to exceed limitations permitted by applicable law, you agree that
such provisions shall be modified and enforced to the maximum extent permitted
under applicable law.


6.
TERMINATION



You or the Company may terminate your employment prior to the end of the Term
upon written notice to the other party in accordance with the following
provisions:


 
(a)
Death.  Your employment shall terminate on the date of your death.  Your Base
Salary (as in effect on the date of death) shall continue through the last day
of the


 
 

--------------------------------------------------------------------------------

 

month in which your death occurs.  Payment of your Base Salary shall be made to
your estate or your beneficiary as designated in writing to the Company.  Your
beneficiaries shall also be entitled to all other benefits generally paid by the
Company on an employee’s death.


 
(b)
Disability.  Your employment shall terminate if you become totally disabled. 
You shall be deemed to be totally disabled if you are unable, for any reason, to
perform any of your duties to the Company, with or without a reasonable
accommodation, for a period of 90 consecutive days or for periods aggregating
120 days in any period of 180 consecutive days.



 
(c)
Cause.  The Company may terminate your employment for “Cause”, which shall mean
termination based upon: (i) your failure to substantially perform your duties
with the Company, after a written demand for such performance is delivered to
you by the Company, which identifies the manner in which you have not performed
your duties, (ii) your commission of an act of fraud, theft, misappropriation,
dishonesty or embezzlement, (iii) your conviction for a felony or pleading nolo
contendere to a felony, (iv) your failure to follow a lawful directive of the
Board of Directors, or (v) your material breach of any provision of this
Agreement.  In the event of a termination for Cause, the Company shall pay you,
within thirty days of such termination, that portion of your Base Salary which
is accrued but unpaid as of the date of such termination and any other benefits
accrued prior to the date of termination under this Agreement.



 
(d)
Other Termination.  Should you decide to leave the Company, you will provide the
Company with 45 days written notice.  Should the Company decide to terminate you
for any reason other than as set forth above, it shall have the right to buy out
your contract rights herein for 6 months Base Salary, concomitant with your
execution of the Company’s standard severance agreement and release.



7.
ASSIGNMENT AND SUCCESSORS



The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Company.  This
Agreement may not be assigned by the Company unless the assignee or successor
(as the case may be) expressly assumes the Company’s obligations hereunder in
writing.  In the event of a successor to the Company or the assignment of the
Agreement, the term “Company” as used herein shall include any such successor or
assignee.


8.
GOVERNING LAW AND ARBITRATION



This Agreement shall be interpreted and construed in accordance with the laws of
the State of New York without regard to its choice of law principles.  Any
dispute, controversy or claim of any kind arising under, in connection with, or
relating to this Agreement shall be resolved exclusively by binding
arbitration.  Such arbitration shall be conducted in New York City in accordance
with the rules of the American Arbitration Association (“AAA”) then in effect. 
The costs of the arbitration (fees to the AAA and for the arbitrator(s)) shall
be shared equally by the parties, subject to apportionment or shifting in the
arbitration award.  In addition, the prevailing party in arbitration shall be
entitled to reimbursement by the other party for its reasonable attorney’s fees
incurred. Judgment may be entered on the arbitration award in any court of
competent jurisdiction.

 
 

--------------------------------------------------------------------------------

 



9.
NOTICES



Any notices required under this Agreement shall, unless otherwise agreed to by
you and the Company, be in writing and by certified mail, return receipt
requested and mailed to the Company at its headquarters at 701-7 Koehler Avenue,
Ronkonkoma, NY  11779-7410 or to you at your home address in Bonita Springs,
Florida or Oakdale, New York , as the case may be.


10.
WAIVER OR MODIFICATION



No waiver or modification in whole or in part of this Agreement or any term or
condition hereof shall be effective against any party unless in writing and duly
signed by the party sought to be bound.  Any waiver of any breach of any
provision hereof or right or power by any party on one occasion shall not be
construed as a waiver of or a bar to the exercise of such right or power on any
other occasion or as a waiver of any subsequent breach.


11.
SEPARABILITY



Any provision of this Agreement which is unenforceable or invalid in any respect
in any jurisdiction shall be ineffective in such jurisdiction to the extent that
it is unenforceable or invalid without effecting the remaining provisions
hereof, which shall continue in full force and effect.  The unenforceability or
invalidity of any provision of this Agreement in one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


12.
HEADINGS



The headings contained in this Agreement are for convenience only and shall not
effect, restrict or modify the interpretation of this Agreement.



 
LAKELAND INDUSTRIES, INC.
     
/s/Raymond J Smith
By:
/s/Eric O Hallman
Raymond J. Smith
 
Eric O. Hallman
       
By:
/s/John J Collins
   
John J. Collins
       
By:
/s/A John Kreft
   
A. John Kreft
       
By:
/s/Michael Cirenza
   
Michael Cirenza
       
By:
/s/Stephen Bachelder
   
Stephen Bachelder
         
Board of Directors
   
Compensation Committee



